      Case 2:07-cv-02513-GMS Document 2375 Filed 03/07/19 Page 1 of 2



1    WILLIAM G. MONTGOMERY
     MARICOPA COUNTY ATTORNEY
2
     By:    JOSEPH I. VIGIL (018677)
3           JOSEPH J. BRANCO (031474)
            BRIAN PALMER (023394)
4           Deputy County Attorneys
            vigilj@mcao.maricopa.gov
5           brancoj@mcao.maricopa.gov
     palmeb02@mcao.maricopa.gov
6
     CIVIL SERVICES DIVISION
7    Security Center Building
     222 North Central Avenue, Suite 1100
8    Phoenix, Arizona 85004
     Telephone (602) 506-8541
9    ca-civilmailbox@mcao.maricopa.gov
     MCAO Firm No. 00032000
10
     Attorneys for Defendant Paul Penzone
11

12                           UNITED STATES DISTRICT COURT

13                                  DISTRICT OF ARIZONA
14
     Manuel De Jesus Ortega Melendres,        No. CV-07-2513-PHX-GMS
15   on behalf of himself and all others
     similarly situated;
16   et. al.,                                 SHERIFF PENZONE’S NOTICE OF
17                                            CHANGE OF SINGLE POINT OF
                                              CONTACT FOR COURT
                      Plaintiffs,             IMPLEMENTATION DIVISION
18
     and
19
     United States of America,
20
                      Plaintiff-Intervenor,
21
     v.
22
     Paul Penzone, in his official capacity
23   as Sheriff of Maricopa County,
     Arizona, et. al.,
24
                      Defendants.
25

26

27

28


                                               1
      Case 2:07-cv-02513-GMS Document 2375 Filed 03/07/19 Page 2 of 2



1              Pursuant to the Supplemental Permanent Injunction, Document 606, the Maricopa
2    County Sheriff’s Office is to have a “single person to serve as a point of contact in
3
     communications with Plaintiffs, the Monitor and the Court” for the MCSO Court
4
     Implementation Division. Doc. 606, ¶ 9. Captain Frank McWilliams has been that single
5

6    point of contact for the MCSO Court Implementation Division (“CID”). It is the intent of
7    Sheriff Penzone to transfer Captain McWilliams out of CID following the Monitor
8
     approval pursuant to ¶ 268 and he will no longer be the single point of contact. The new
9
     single point of contact will be Lieutenant Todd Hoggatt, who has been a part of CID since
10

11   November 2018. The parties and the Monitor have already been made aware of this
12   intended change and the contact information for Lt. Hoggatt has been provided.
13
     Undersigned counsel will forward the contact information for Lt. Hoggatt to the Court as
14
     directed.
15

16             RESPECTFULLY SUBMITTED this 7th day of March 2019.

17                                                                WILLIAM G. MONTGOMERY
                                                                  MARICOPA COUNTY ATTORNEY
18

19                                                                BY: /s/ Joseph I. Vigil
                                                                      JOSEPH I. VIGIL, ESQ.
20                                                                    JOSEPH J. BRANCO, ESQ.
                                                                      BRIAN PALMER, ESQ.
21                                                                    Attorneys for Defendant Paul Penzone
22

23                                               CERTIFICATE OF SERVICE
24
            I hereby certify that on March 7, 2019, I caused the foregoing document to be
25   electronically transmitted to the Clerk’s Office using the CM/ECF System for filing and
     served on counsel of record via the Court’s CM/ECF system.
26

27
     /s/J. Barksdale
28   S:\CIVIL\CIV\Matters\CJ\2007\Melendres CJ07-0269\Pleadings\Word\Notice re Single Point of Contact Hoggatt 030719.docx




                                                                       2
